In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 13‐1496

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


DARNELL JACKSON,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
          Northern District of Indiana, South Bend Division.
            No. 3:12‐CR‐82— Robert L. Miller, Jr., Judge. 


      ARGUED JUNE 6, 2013 — DECIDED FEBRUARY 3, 2014


   Before WOOD, Chief Judge, and POSNER and ROVNER, Circuit
Judges.

    ROVNER,  Circuit  Judge.  Darnell  Jackson  unlawfully  pos‐
sessed  a  firearm  for  a  period  of  two  to  three  weeks  before
selling it to someone whose own possession of the gun was
illegal.  At  sentencing,  the  district  court  enhanced  Jackson’s
offense level based on its finding that Jackson had transferred
the  gun  with  knowledge  or  reason  to  believe  it  would  be
2                                                         No. 13‐1496

possessed “in connection with another felony offense,” i.e., the
transferee’s  illegal  possession  of  the  gun.  See  U.S.S.G.
§  2K2.1(b)(6)(B)  (Nov.  2012).  Jackson  contends  that  the  en‐
hancement was improper in that it essentially penalized him a
second  time  for  conduct  that  was  otherwise  encompassed
within his conviction. We affirm.   
                                   I.
    In January 2011, Jackson’s friend Carlia Wells purchased a
nine‐millimeter Ruger pistol. In March, Jackson took the pistol
from  Wells’  home.  Having  previously  been  convicted  of
multiple felonies, Jackson’s possession of the gun was illegal.
See 18 U.S.C. § 922(g)(1). Two to three weeks after he took the
pistol from Wells, Jackson sold the weapon (or facilitated its
sale) to David Dircks, whom Jackson knew to be an illegal user
of crack cocaine and heroin. A grand jury later charged Wells,
Dircks, Jackson, and a fourth individual with various weapons
offenses;  the  indictment  charged  Jackson  with  his  unlawful
possession  of  the  pistol  as  a  convicted  felon,  in  violation  of
section 922(g)(1).
     On the morning that his trial was to begin, Jackson pleaded
guilty to the felon‐in‐possession charge without a written plea
agreement.  At  sentencing,  the  court  found  Jackson’s  final,
adjusted  offense  level  to  be  17.  This  included  a  four‐level
enhancement  under  Guidelines  section  2K2.1(b)(6)(B)  for
transferring the firearm “with knowledge, intent or reason to
believe that it would be used or possessed in connection with
another felony offense.” The court found that Jackson’s transfer
of  the  gun  to  Dircks,  a  known  felon  and  illegal  drug  user,
facilitated  the  commission  of  a  felony  by  Dircks,  whose
No. 13‐1496                                                        3

possession  of  the  pistol  was  prohibited  under  both  section
922(g)(1) (possession by a felon) and section 922(g)(3) (posses‐
sion by an unlawful user of controlled substances). R. 132 at 2‐
3. Coupled with a criminal history category of VI (Jackson had
a lengthy criminal record that the court described as “astonish‐
ing,” R. 132 at 6), the adjusted offense level of 17 resulted in an
advisory  sentencing  range  of  51  to  63  months  in  prison.
Without  the  section  2K2.1(b)(6)(B)  enhancement,  the  range
would  have  been  33  to  41  months.  Judge  Miller  opted  to
impose a within‐Guidelines sentence of 60 months’  imprison‐
ment.
                                   II.
   The  sole  issue  to  be  resolved  on  appeal  is  whether  the
section 2K2.1(b)(6)(B)  enhancement  was  correctly  imposed.
We find that it was.
    Section 2K2.1(b)(6)(B) provides that a defendant’s offense
level  shall  be  increased  by  four  levels  if  he  “possessed  or
transferred any firearm or ammunition with knowledge, intent,
or  reason  to  believe  that  it  would  be  used  or  possessed  in
connection with another felony offense.” Prior to amendments
that took effect in November 2006, an application note regard‐
ing  this  enhancement  (then  set  forth  in  section  2K2.1(b)(5))
defined “another felony offense” as one “other than explosives
or firearms possession or trafficking offenses.” § 2K2.1 cmt. n.
15 (Nov. 2005). This definition of “another felony offense” was
“understood to create a categorical exclusion for firearms and
explosive offenses.” See United States v. Jones, 528 F. App’x 627,
631‐32  (7th  Cir.  2013)  (nonprecedential  decision)  (collecting
cases). Thus in United States v. Mahalick, 498 F.3d 475, 480 (7th
4                                                       No. 13‐1496

Cir. 2007), we had observed that for purposes of the enhance‐
ment, the other felony  offense that the defendant  facilitated
“cannot  simply  be  that  the  [person  who  purchased  the  gun
from the defendant] was a felon and upon purchasing the gun
became a felon in possession of a firearm.”
  However, the application note was modified in 2006 and
now reads:
     “Another felony offense”[ ] for purposes of subsec‐
     tion (b)(6), means any federal, state, or local offense,
     other than the  explosive or firearms possession or
     trafficking offense, punishable by imprisonment for
     a term exceeding one year, regardless of whether a
     criminal  charge  was  brought,  or  a  conviction  ob‐
     tained.
§ 2K2.1 cmt. n. 14(C) (Nov. 2006) (emphasis ours). The com‐
mentary now excludes from the definition of “another felony
offense” only the possession or trafficking offense that serves
as  the  basis  for  the  defendantʹs  conviction.  United  States  v.
Juarez, 626 F.3d 246, 255 (5th Cir. 2010). In Jones, we therefore
concluded  that  the  enhancement  applies,  as  here,  when  a
defendant guilty of being a felon‐in‐possession has transferred
the  firearm  to  another  prohibited  person.  See  Jones,  528  F.
App’x at 632 (following Juarez, 626 F.3d at 255). Our decision
in Jones was not precedential, but we find its rationale on this
point (and that of the Fifth Circuit in Juarez) persuasive and
adopt  it  as  binding  precedent  here.  By  selling  the  pistol  to
Dircks, whom he knew to be an unlawful user of controlled
substances and thus someone who could not legally possess a
firearm,  Jackson  transferred  the  pistol  with  knowledge  or
No. 13‐1496                                                               5

reason  to  believe  that  the  gun  would  be  used  to  commit
another felony offense—Dircks’s illegal possession of the same
gun.
    Jackson nonetheless argues that his transfer of the firearm
to  Dircks  was  not  “another  felony  offense”  separate  and
distinct  from  his  possession  offense,  and  that  therefore  the 
enhancement should not apply to him. Jackson contends that
his conduct “was simply the firearms possession or trafficking
offense  and  not  another  felony.”  Jackson  Brief  at  11.  He
appears  to  assume  that  the  transfer  to  Dircks  involved  no
element beyond the offense of conviction, i.e., that his offense
of conviction includes the transfer as well as the possession.
    But section 922(g)(1) requires proof of possession only; the
transfer of the firearm was a separate act neither necessary to
nor subsumed within his conviction for possession. See United
States v. Purifoy, 326 F.3d 879, 881 (7th Cir. 2003) (defendant’s
act of pointing gun at police officer, which constituted aggra‐
vated assault, was a felony distinct from felon‐in‐possession
offense for purposes of other felony offense enhancement); see
also,  e.g.,  United  States  v.  Lane,  267  F.3d  715,  718‐19  (7th  Cir.
2001)  (act  of  holding  gun  sufficient  to  constitute  unlawful
possession for purposes of section 922(g)(1)); cf. United States
v. Johns, 732 F.3d 736, 740 (7th Cir. 2013) (in sentencing defen‐
dant  for  being  a  felon  in  possession,  district  court  erred  in
applying trafficking enhancement, see § 2K2.1(b)(5), in addition
to other felony offense enhancement, when both enhancements
were based on same conduct—transfer of guns to confidential
informant, whom defendant knew to be a convicted felon, with
knowledge that informant intended to resell them).  
6                                                     No. 13‐1496

    Jackson alternatively posits that had he been charged with
not only his possession of the gun under section 922(g), but
also  the  transfer  of  the  pistol  to  Dircks  under  18  U.S.C.
§ 922(d) (making it a crime to transfer a firearm or ammuni‐
tion to, inter alia, known felons or illegal drug users), the two
charges would have been grouped at sentencing and treated as
a single offense when calculating his offense level, and as a
result  of  the  grouping  there  would  not  be  “another  felony
offense” to trigger the enhancement. See U.S.S.G. Chap. 3, Pt.
D.  Given  that  Jackson  in  fact  was  charged  only  with  the
possession offense, he reasons that it makes no sense to treat
him more harshly by  applying the enhancement.
    But it is a mistake to assume that the enhancement would
not apply were Jackson charged with and convicted of both
crimes.  Jackson  is  no  doubt  correct  that  the  possession  and
transfer offenses would be grouped for sentencing purposes:
Both are subject to the same firearms guideline, section 2K2.1,
and  section  3D1.2(d)  specifies  that  offenses  governed  by
section  2K2.1  are  to  be  grouped.  But  although  grouping  is
meant to avoid multiple punishments for the same conduct, see
Mahalick, 498 F.3d at 481, it is not meant to ignore the specific
offense  characteristics  that  distinguish  one  defendant’s
criminal acts from those of another. Jackson’s decision to sell
the gun  to an  unlawful user of controlled  substances  is one
such characteristic.
    Were  the  possession  and  transfer  offenses  governed  by 
different Chapter 2 guidelines, the court would determine the
offense level for each offense separately and then apply the
higher of the two levels to the group. See §  3D1.3(a) & com‐
ment.  (n.2.).  The  section  2K2.1(b)(6)(B)  enhancement  would
No. 13‐1496                                                        7

apply to the possession offense, as we have discussed, and if
that  rendered  the  offense  level  for  the  possession  offense
higher than the level for the transfer offense, the offense level
for the possession offense would become the offense level for
the group.
    Here, both offenses are governed by the same guideline.
But if the court were to follow the same approach, the enhance‐
ment would apply to the possession offense even if it would
not  apply  to  the  transfer  offense,  as  Jackson  assumes;  the
resulting offense level for the possession offense, assuming it
was the greater of the two, would then carry the day for the
group. So we reasoned in Mahalick, where the defendant had
been convicted of both possession and transfer offenses and
contended that the other felony offense enhancement amount‐
ed to double counting because it punished the same behavior
as his section 922(d) conviction for the transfer of the gun. 498
F.3d  at  481‐82.  This  is  essentially  the  same  argument  that
Jackson  is  making—that  as  to  the  transfer  conviction,  there
would be no “other” felony offense to trigger the enhancement.
Even if he is right, there would be another offense vis‐à‐vis the
possession conviction, and if the  offense level for that convic‐
tion alone turned out to be greater than the offense level for the
transfer conviction alone, the former should logically apply to
the two offenses grouped together. See id.; see also United States
v. Schaal, 340 F.3d 196, 198 ‐99 (4th Cir. 2003) (enhancement for
stolen  firearm  appropriate  notwithstanding  fact  that  stolen
nature of the firearm was an element of 16 of 19 of grouped
offenses).
   Consider  it  from  a  second  perspective.  Given  Jackson’s
prior  conviction  for  a  crime  of  violence,  section  2K2.1(a)(4)
8                                                      No. 13‐1496

specifies a base offense level of 20; and this would be his base
offense  level  regardless  of  whether  he  were  convicted  of
possession,  transfer,  or  both.  That  particular  offense  level,
however,  turns  on  the  defendant’s  criminal  history  alone;  it
does not take into account, as for example section 2K2.1(a)(6)
does, whether the defendant may have transferred the gun to
another person whose own possession of the gun amounts to
a crime. So the enhancement specified by section 2K2.1(b)(6)(B)
would  capture  an  aspect  of  Jackson’s  conduct  that  his  base
offense level does not.
    If we were to agree with Jackson that a second conviction
for transfer of the gun would take the section 2K2.1(b)(6)(B)
enhancement off the table, then we would be saying that the
Guidelines would, in practice, treat one’s unlawful possession
and  transfer  of  a  firearm  to  another  prohibited  person  no
differently than simple possession of the gun. That would be
both illogical and contrary to the spirit of the grouping rules.
See Schaal, 340 F.3d at 198‐99. 
    As  we  noted  at  argument,  a  sentencing  judge  is  always
able,  given  the  advisory  nature  of  the  Guidelines  and  the
sentencing criteria set forth in 18 U.S.C. § 3553, to determine
that the defendant’s offense level and sentencing range over‐
or under‐represent the extent of his criminal conduct and to
adjust  the  sentence  accordingly.  Judge  Miller,  in  fact,  gave
thorough and thoughtful attention to how well the Guidelines
range accurately accounted for Jackson’s offense and criminal
history  and  concluded  that  a  within‐range  sentence  was
appropriate.  R.  132  at  8‐9.  For  all  of  the  reasons  we  have
discussed,  we  are  not  convinced  that  it  was  improper  to
enhance  Jackson’s  offense  level  pursuant  to  section
No. 13‐1496                                                       9

2K2.1(b)(6)(B) based on his transfer of the gun to Dircks, or that
the  resulting  sentencing  range  was  out  of  proportion  to  his
conduct.
                                III.
    By selling the Ruger pistol to Dircks, who like Jackson was
prohibited from possessing a firearm, Jackson  transferred the
firearm  in  connection  with  a  felony  offense  separate  and
distinct from the possession offense of which he was charged
and  convicted.  Consequently,  the  district  court  properly
increased  Jackson’s  offense  level  pursuant  to  section
2K2.1(b)(6)(B). See Jones, 528 F. App’x at 632. Finding no error
in the calculation of Jackson’s offense level, we AFFIRM his
sentence.